Title: From Benjamin Franklin to Castries, 28 January 1782
From: Franklin, Benjamin
To: Castries, Charles-Eugène-Gabriel de La Croix, marquis de


Passy Le 28. Janr. 1782
Mr. Franklin a l’honneur de remercier Monsieur le Marquis de Castries de l’Avis qu’il a bien voulu lui donner du Depart prochain d’un Batiment pour les Etats-Unis de l’Amerique. L’officier pour qui Mr. Franklin avoit demandé un Passage est parti pour son Pays: M. Franklin n’est pas moins reconnoissant de l’Offre que vient de lui faire Monsieur le Marquis de Castries à cet Egard. M. F. desire que les Paquets cy joints passent sur le Navire qui va partir. Il aura le plus grandes Obligations à M. Le Marqs. S’il veut bien les recommander au Capitaine en lui enjoignant de les jetter à la Mer en cas de Danger imminent. Mr. Franklin profite avec Plaisir de cette Occasion pour renouveller à Mr. Le Marqs. de Castries l’Assurance de son Respect et de son Attachement.
Mr. Le Ms. de Castries.
